Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 is missing a word (such as “is”) between “coupling” and “a magnetic coupling.”
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electrical heating means” and “electrical contact means” in claim 1 and “electrical contact means” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The electrical heating means is being interpreted as a ceramic insulated heating element, induction heating element, or thick film heating element, as in claim 16.
The electrical contact means is contact prongs [Par. 0035] or contact sockets [Par. 0012]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “The cooking system” in the first line. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12, 14 , 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benelli et al. [US 2006/0044935 A1, hereinafter “Benelli”].
Benelli discloses:

Regarding claim 1. 
A cooktop module [415] adapted for connecting to a kitchen appliance base [mixer 405, including stand 430, Figs. 4-5, and elements 425 and 500, in the embodiment where 500 is incorporated into the mixer as taught in Par.0038], comprising at least one surface [inner surface of 415, Fig. 5] for at least one cooking vessel [mixing bowl 420], at least one electrical heating means [505, which may be electrical resistive heating elements, Par. 0038, or inductive elements, Par. 0040, both of which are equivalent to the claimed heating means because they convert electrical energy into thermal energy], at least one connection area [495] for accommodation on the kitchen appliance base [Figs. 4-5], and at least one electrical contact means [coupler 515, Fig. 5, equivalent to the claimed electrical contact means because it performs substantially the same function, connecting the module to the power source of the kitchen appliance, in substantially the same manner, via an electrical plug; see Par. 0038], wherein a cooking vessel [420] which can be positioned on the surface  can be warmed by the heating means [Par. 0041], and wherein the heating means can be electrically connected to the kitchen appliance base via the electrical contact means [Fig. 5 and Par. 0038].  

    PNG
    media_image1.png
    583
    815
    media_image1.png
    Greyscale

Claim 2.
The cooktop module according to claim 1, wherein at least one sensor [temperature sensor 510, Par. 0047 and Fig. 5] is provided.
Claim 12.
The cooktop module according to claim 2, wherein the sensor is a temperature sensor [temperature sensor 510, Par. 0047 and Fig. 5] is provided.

Claim 3.
The cooktop module according to claim 1 wherein at least one signal interface [520] is provided for transmission of electrical signals to an opposing signal interface [500] of the kitchen appliance base [Par. 0037].
Claim 14.
The cooktop module according to claim 3, wherein the signal interface is connected to at least one sensor [sensor 510, connected to 500 as in Par. 0036].

Claim 4.
The cooktop module according to claim 1, wherein at least one coupling [the upper shaft of beater 435, where it couples to part 425. This coupler transfers rotational movement from the motor; see Par. 0035] is provided for transferring of rotational movement.

Claim 5.
The cooktop module according to claim 1, wherein the heating means [505] features at least one electrical radiant heating means [it may be an electrical resistive heating element, Par. 0038, which operates at least in part by radiating heat].
Claim 16.
The cooktop module according to claim 5, wherein the heating means features at least one of a ceramic insulated heating element, at least one induction heating means or at least one thick film heating means [at least induction heating, Par. 0040, which may be in addition to the radiant heating means].  

Claim 6. 
The cooktop module according to claim 1, wherein the heating means features at least two heating zones in the surface [“influencer 415 includes one or more temperature sources 505,” Par. 0036where “or more” encompasses two temperature sources which may be heating sources, and the “heating zone” is defined as the region of the surface adjacent a given heating element, so there are at least two heating zones], and that the heating zones can be separately controlled [the temperature sources are connected to controller 500 and are thus capable of separate control; note for example that they may be different types of temperature sources, Par. 0040, which necessitates individual control].

Claim 7. 
The cooktop module according to claim 1, wherein the surface is designed as at least partially concave [Fig. 5].  

Claim 9. 
A cooking system [Figs. 4-5], comprising at least one kitchen appliance base [mixer 405, including stand 430, Figs. 4-5, and elements 425 and 500, in the embodiment where 500 is incorporated into the mixer as taught in Par.0038], wherein the kitchen appliance base features at least one receiving area [430], at least one control unit [500], and at least one power supply [connected via 555, Par. 0043], having the cooktop module according to claim 1, that the cooktop module can be disposed with its connection area in the receiving area of the kitchen appliance base [Fig. 4].  
Claim 10. 
the cooking system  according to claim 9, wherein the electrical contact means [515] of the cooktop module  can make contact with opposing electrical contact means [the equivalent portion of the base with 500 integrated into it, into which 520 connects. Note that this is equivalent to the claimed contact means because it performs substantially the same function in substantially the same manner] of the kitchen appliance base for voltage supply to the heating means [Par. 0043].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11, 18, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benelli in view of Braun et al. [US 2016/0120367 A1, hereinafter “Braun”].
Claim 8.
Benelli discloses the cooktop module according to claim 1, wherein at least one retaining area [the upper rim/beneath the upper rim of 415 where clips 475 are attached; see Par. 0054 and Figs. 4-6] is provided to function together with at least one retaining arm [two clips 475]. Benelli discloses the arms being on the cooking vessel, not the kitchen appliance base. However, Braun teaches at least one retaining arm being of the kitchen appliance base [arms 24, Figs. 1-2].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Benelli by moving the retaining arms to be attached to the base rather than the cooking vessel as taught by Braun because this allows  other cooking vessels to be used, and simplifies the construction of the cooking vessel itself, which for cases where it needs to be replaced, reduces the cost associated with replacement.
Claim 18. 
Benelli discloses The cooktop module according to claim 1, wherein at least two retaining areas [the locations on the upper rim/beneath the upper rim of 415 where the two clips 475 are attached; see Par. 0054 and Figs. 4-6] are provided to function together with at least two retaining arms [two clips 475]. Benelli discloses the arms being on the cooking vessel, not the kitchen appliance base. However, Braun teaches at least two retaining arms being of the kitchen appliance base [arms 24, Figs. 1-2].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Benelli by moving the retaining arms to be attached to the base rather than the cooking vessel as taught by Braun because this allows  other cooking vessels to be used, and simplifies the construction of the cooking vessel itself, which for cases where it needs to be replaced, reduces the cost associated with replacement.

Regarding claim 11. 
Benelli discloses The cooking system according to claim 9, including two  retaining arms, and that the retaining arms can function together with at least one retaining area on the cooktop module in order to secure the cooktop module  in the receiving area [see Figs. 4-5], with Braun teaching the retaining arms being attached to the kitchen appliance base, substantially as set forth with respect to claim 18 above.  
Regarding claim 19. 
Benelli discloses The cooking system according to claim 11, wherein the two retaining arms are rotatable [Par. 0050].  
Regarding claim 20. 
The modified Benelli-Braun discloses The cooking system according to claim 11, wherein the retaining arms can function together with at least two retaining areas, substantially as set forth with respect to claim 18 above.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benelli in view of Koetz [US 2017/0099984 A1].
Regarding claim 13. 
Benelli discloses The cooktop module according to claim 12, wherein the temperature sensor is arranged for measurement of a temperature [Fig. 5] but fails to teach it measuring the surface temperature of the surface.  
However, Koetz teaches, in a cooktop, a temperature sensor arranged for measuring the surface temperature of the equivalent surface [temperature sensor 5]. Placing the temperature sensor of Benelli so that it measure a surface temperature as taught by Koetz [by, for example, moving the sensor to face the surface instead of a lower surface of the cooktop module, a move which is well within the ability of one of ordinary skill] would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in order to more accurately measure the temperature of the object to be heated.

 Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benelli in view of Ohta et al. [US 2017/0360237 A1, hereinafter “Ohta”]
Regarding claim 15.
Benelli discloses The cooktop module according to claim 4, but fails to teach a magnetic coupling.
However, Ohta teaches, in a cooking device, wherein the at least one coupling is a magnetic coupling [“Driven magnet 23 and driving magnet 7 mentioned above form a magnetic coupling. Stirring body 20 is detachably mounted to the center of the bottom surface of cooking container 4 via the magnetic coupling and rotates on an axis of shaft 22 when motor 9 is driven,” Par. 0059].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Benelli by replacing the generic coupling with a magnetic coupling as taught by Ohta because magnetic couplings are known in the art to provide desirable properties such as preventing leaks, reducing vibration, and providing isolation between the coupled elements.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benelli in view of Bailey [US Pat. 4927997].
Regarding claim 17.
Benelli discloses The cooktop module according to claim 1, but fails to teach the surface features a plurality of flexible ring faces or a plurality of flexibly-positioned ring faces.
However, Bailey discloses a cooktop [Fig. 1] wherein the surface features a plurality of flexible ring faces or a plurality of flexibly-positioned ring faces [12, which forms a plurality of annular surfaces between grooves as depicted; the rings are both flexible, Col. 4 line 7, and flexibly positioned with respect to each other, Col. 4 lines 49-60] .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Benelli by configuring the surface to comprise a plurality of flexible ring faces and/or a plurality of flexibly-positioned ring faces as taught by Bailey in order to improve the uniformity of heat provided to the cooking vessel [Bailey Col. 3 line 68-Col. 4 line 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nespoux, Chu, and Linger all teach varieties of cooking appliances with modular cooking surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761